          Case:18-60016-EJC Doc#:39 Filed:10/15/18 Entered:10/15/18 09:19:27                                Page:1 of 2
                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In the matter of                                                  )
                                                                  )
TOMMY L. WILLIAMS, JR.                                            )    Chapter 13 Case No. 18-60016-EJC
602 DEPOT DRIVE                                                   )
STATESBORO, GA 30461                                              )
                                                                  )
                                                                  )
                                      Debtor(s)

                                                       MOTION TO DISMISS


COMES NOW, O. Byron Meredith III, Chapter 13 Trustee and shows that the above -named debtor is in default under the terms
of his confirmed Chapter 13 plan in the amount and as of the date shown below.

                             Amount of Default:            $2860.00
                             As of:                        October 15, 2018
                             Date of Last Payment:         August 07, 2018

WHEREFORE, said Trustee moves to dismiss the case for failure to make promised payments of $725.00 MONTHLY.


                                                                        s/ O. Byron Meredith III
                                                                        O. Byron Meredith III
                                                                        Georgia Bar # 002330
                                                                        P.O. Box 10556
                                                                        Savannah, GA 31412
                                                                        (912) 234-5052



                                                       NOTICE ON MOTION

Pursuant to direction by the court, notice is hereby given that unless the debtor pays the arrearage in full or requests a hearing
in writing showing good cause concerning this motion within twenty-one (21) days of the date shown below, the case shall be
dismissed. COUNSEL IS ADVISED TO COMPLY WITH BANKRUPTCY RULE 9011 IN FILING ANY SUCH REQUEST.

I certify that copies of this motion and notice have been served upon the above -named debtor(s) and the parties listed below.
Unless otherwise noted below, service was made by first -class United States Mail, postage prepaid, this 15 day of October,
2018.


                                                                        s/ O. Byron Meredith III
                                                                        O. Byron Meredith III
                                                                        Georgia Bar # 002330
                                                                        P.O. Box 10556
                                                                        Savannah, GA 31412
                                                                        (912) 234-5052



J MICHAEL HALL
By Electronic Noticing
           Case:18-60016-EJC Doc#:39      Filed:10/15/18 Entered:10/15/18 09:19:27
                                United States Bankruptcy Court For the Southern District of Georgia
                                                                                                                                                 Page:2 of 2
                                                                    O. Byron Meredith III, Chapter 13 Trustee
                                                                                                                                                       PAGE 2

                                                                    STATUS OF CLAIMS AS OF 10/15/2018
                                                                                                                                              Atty: Carri Johnson
18-60016-EJC   TOMMY L. WILLIAMS, JR.
               602 DEPOT DRIVE                                                              ATTY: J MICHAEL HALL
               STATESBORO, GA 30461                                                         TRUSTEE 10.0%
                                                                                                   LAST 5 PMTS
FILED       01/15/2018       IC 0.00% AT $725.00 / M            MOS 60                      08/07/2018        225.00          PAID IN                                      3,665.00
FIRST MTG   02/14/2018       DIRECT PAY                                                     08/07/2018        500.00          SHORTAGE
CONFIRMED   03/07/2018                                                                      06/20/2018        745.00          DELQ                         2,860.00
MODIFIED                     Bar Date        05/15/2018                                     05/30/2018        745.00          PLAN BASE                                   43,500.00
MONTHS REMAINING 52          Gov Bar Date    07/16/2018                                     03/16/2018        725.00          CLM-TOT                                     43,437.68
                             R/E Equity      1.00
                             R/E Exemption   $1.00
                             PP Equity       $1.00

  CURRENT CLAIM HOLDER                                 CLM                 SCHLD      DISB                 Debt          PAID BY        INTEREST                         BALANCE
NUMBER          NAME                                   #      CLS          PYMT       CODE                               TRUSTEE        PAID              CLAIMED
         EAST GA REG MED CENTER                              UNS               0.00   U99                   0.00              0.00              0.00             0.00    NOT PAID

         SCA COLLECTIONS                                     UNS               0.00   U99                   0.00              0.00              0.00             0.00    NOT PAID

         ALLY FINANCIAL                             00001    SEC            305.00    H06              15,604.68           703.65             212.42       15,604.68     14,901.03

215108   INTERNAL REVENUE SERVICE                   00002    UNS               0.00   U42                   0.00              0.00              0.00        6,114.89          0.00

         ASHLEY FUNDING SERVICES LLC                00003    UNS               0.00   U42                   0.00              0.00              0.00            15.16         0.00

         ASHLEY FUNDING SERVICES LLC                00004    UNS               0.00   U42                   0.00              0.00              0.00             6.76         0.00

         WILMINGTON SAVINGS FUND SOCIETY            00005    OTH               0.00   M99                   0.00              0.00              0.00     145,938.33       DIRECT

         WILMINGTON SAVINGS FUND SOCIETY            01005    OTH               0.00   B30              18,967.99              0.00              0.00       18,967.99     18,967.99

         CLERK US BANKRUPTCY COURT AUGUSTA
                                        991                  AA                0.00                         0.00              0.00              0.00             0.00    PAID O/S

         CLERK US BANKRUPTCY COURT AUGUSTA
                                        994                  AA                0.00                         0.00              0.00              0.00             0.00         0.00

         J MICHAEL HALL                             999      LP                0.00                     4,500.00          2,382.43              0.00        4,500.00      2,117.57
         TRUSTEE FEE                                         TRU                                        4,365.01           366.50                           4,365.01      3,998.51

                SECURED             PRIORITY       UNSECURED               ADMIN               ATTY            OTHER            INTEREST                              UNDISBURSED
DEBT             15,604.68              0.00           6,136.81           4,365.01          4,500.00         18,967.99
PAID                703.65              0.00               0.00             366.50          2,382.43              0.00               212.42                                   0.00

BALANCE          14,901.03                0.00               0.00         3,998.51          2,117.57         18,967.99                        BALANCE                    39,985.10
                                                                                                                                                (THIS IS NOT A PAYOFF BALANCE)
                                                                                                                                                           AT 10/15/2018
